TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00290-CR







Dennis Keith Harden, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT


NO. 5074, HONORABLE DONALD V. HAMMOND, JUDGE PRESIDING







In April 1998, appellant Dennis Keith Harden was convicted on his plea of guilty
to possessing more than four ounces of marihuana.  See Tex. Health & Safety Code Ann.
§ 481.121(a), (b)(3) (West Supp. 1999).  The district court assessed punishment at incarceration
in a state jail for one year and a $1000 fine, but suspended imposition of sentence and placed
Harden on community supervision.  The State moved to revoke supervision in February 1999. 
Following a hearing, the court modified the conditions of supervision to require Harden to serve
a term of confinement in a substance abuse felony punishment facility and continued him on
supervision.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 22(a)(4) (West Supp. 1999).  Harden
appeals from this order.

No appeal lies from an order modifying the conditions of community supervision. 
See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1997).  Therefore, we dismiss this
appeal for want of jurisdiction.



				                                                                       						Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   October 14, 1999

Do Not Publish